DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 3/24/2022 have been received and entered into the case. Claims 4, 6-8 and 20 have been canceled. Claims 1-3, 5 and 9-19 have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claim 20 under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments – Claim 20 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cutliffe et al (WO 2015/013214 A2; 1/29/2015) in view of Walker et al (Sci Rep. 2017;7,11047:1-10.), Henn et al (US 2016/0030494 A1; 2/4/2016), Neu et al (US 2012/0183513 A1; 7/19/2012), Shen et al (US 2015/0328266 A1; 11/19/2015), Triplett et al (US 2015/0305957 A1; 10/29/2015), and Hypervibe (www.hypervibe.com. 2016;1-11.).
The instant claims recite a method of treating diabetes in a subject in need thereof, comprising administering to the subject an effective amount of a probiotic composition comprising an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp., in combination with whole body vibration therapy, wherein Alistipes spp. is genetically engineered to contain a transgene to produce sulfonolipids, and wherein the whole body vibration therapy is administered for no more than 10 minutes per day.
Cutliffe teaches a method of treating a disease in a subject in need thereof (para 0021, 0025) comprising administering a microbial-based therapeutic composition to the subject (para 0055), wherein the disease includes diabetes (para 0021), and the therapeutic composition includes Alistipes spp. comprise Alistipes finegoldii, Lactobacillus spp. comprise Lactobacillus acidophilus, and Bifidobacterium spp. comprise Bifidobacterium breve (para 00138). The therapeutic composition includes glucose, lactose, and sucrose (prebiotic) (para 00179). The therapeutic composition is suitable for oral and/or rectal administration (para 00177). The appropriate quantity of the therapeutic composition to be administered, the number of treatments, and unit dose will vary according to the subject and the disease state of the subject (para 00178).

Cutliffe does not teach Alistipes spp. is genetically engineered to contain a transgene to produce a sulfonolipid (claim 1).
Walker teaches sulfonolipids (SLs) are present in bacterial genera Alistipes (p.7 last para). Genera of Alistipes are mostly associated with mammalian habitats and were already reported to be altered in irritable bowel syndrome, animal based diet, high-fat diet (HFD) or vegetables consumption (p.8 para 2). SLs of Alistipes show great prospects for potentially biological readout, such as the maturation of intestine or immune system (p.8 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Alistipes spp. that is genetically engineered to contain a transgene to produce a sulfonolipid, since Cutliffe discloses that Alistipes spp. are incorporated in compositions for treating a disease such as diabetes, and Walker discloses that sulfonolipids are present in genera Alistipes, that genera of Alistipes are mostly associated with mammalian habitats and were already reported to be altered in irritable bowel syndrome, animal based diet, high-fat diet (HFD) or vegetables consumption, and that sulfonolipids of Alistipes show great prospects for potentially biological readout, such as the maturation of intestine or immune system. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Alistipes spp. that is genetically engineered to contain a transgene to produce a sulfonolipid, with a reasonable expectation for successfully treating a disease in a subject in need thereof.

The references cited above do not teach the effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. as claimed (claims 1 and 15-16).
However, Cutliffe does teach the method comprises Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. for treating a disease including diabetes, wherein the appropriate quantity of the therapeutic composition to be administered, the number of treatments, and unit dose will vary according to the subject and the disease state of the subject. Henn teaches a method for treating, preventing, or reducing the severity of a disorder including diabetes comprising administering to a subject in need thereof an effective amount of a therapeutic bacterial composition (para 0007), wherein the therapeutic bacterial composition comprises Alistipes spp. (para 0010), the composition is formulated such that a single oral dose contains 106, 107, 108, 109, 1010, 1011, 1012 cfu bacterial strains (para 0276), and the composition comprises inulin (a prebiotic) (para 0122). In addition, Neu teaches a method for preventing or slowing the development of diabetes comprising administering a composition comprises 102-1011 Lactobacillus per day to a subject (para 0012, 0109), wherein the composition also comprises oats, wheat, and corn (dietary fibers) (para 0114). Finally, Shen teaches Bifidobacterium is useful in the treatment, prevention, or alleviation of a condition such as diabetes resulting from diet-induced body weight gain and diet-induced insulin resistance in a subject (para 0025-0026), wherein said Bifidobacterium is typically 105-1013 cfu (para 0030).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. for treating a disease including diabetes, since Cutliffe discloses that Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. are useful for treating a disease including diabetes, Henn, Neu, and Shen disclose that an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp., respectively, are used to effectively treat a disease including diabetes. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp., with a reasonable expectation for successfully treating a disease in a subject in need thereof.

The references cited above do not teach the method comprises whole body vibration therapy, wherein the whole body vibration therapy is administered for no more than 10 minutes per day (claims 1-3 and 5).
Triplett teaches whole body vibration systems alleviate diabetes symptoms (para 0003). In addition, Hypervibe teaches whole body vibration exercises vary in workout time length (p.3 last para) and time of the day (p.4 first para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate whole body vibration therapy for appropriate workout time length as well as for appropriate time of the day to treat diabetes, since Cutliffe and Triplett both disclose a method for treating diabetes, Cutliffe discloses that the appropriate quantity of a probiotic composition to be administered, the number of treatments, and unit dose will vary according to a subject and a disease state of the subject, and Triplett specifically discloses that whole body vibration can be exercised in various workout time length and during any time of the day to alleviate diabetes symptoms. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer whole body vibration therapy in combination, or after, or in alternation with the administration of a probiotic composition for treating diabetes, since Cutliffe discloses a probiotic composition is useful for treating diabetes, Triplett discloses that whole body vibration can be exercised to alleviate diabetes symptoms, and Hypervibe discloses that whole body vibration workout can be performed during anytime of the day for various workout time length. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate whole body vibration therapy and a probiotic composition with a reasonable expectation for successfully treating a disease in a subject in need thereof.

Response to Arguments
Applicant argues that Cutliffe does not teach nor suggest that Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. are preferred amongst the thousands of combinations possible from the list of microbes provided. In fact, Cutliffe does not teach any specific combinations of probiotics for therapeutic use. Examiner uses improper hindsight.
These arguments are not found persuasive because Cutliffe does teach the method is for treating a disease includes diabetes comprising administering a microbial-based therapeutic composition comprises Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. to a subject as claimed. In addition, Henn does teach the method is for treating a disease includes diabetes comprising administering a therapeutic bacterial composition, wherein in one embodiment, the therapeutic bacterial composition comprises at least one bacterium selected from each of clade_262, clade_396, clade_444, clade_478, clade_500, and clade_553, and wherein clade_500 is Alistipes spp., Neu does teach the method is for preventing or slowing the development of diabetes comprising administering a composition preferably comprises Lactobacillus spp., and Shen does teach the method is for treating diabetes comprising administering Bifidobacterium spp. to a subject. Therefore, Henn, Neu and Shen specifically teach Alistipes spp., Lactobacillus spp., and Bifidobacterium spp., respectively, are useful for treating diabetes. Finally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that Cutliffe does not teach nor suggest a method of treating diabetes by administering to a diabetic subject an effective amount of a probiotic composition comprising Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. in combination with whole body vibration therapy, wherein the Alistipes spp. is genetically engineered to contain a transgene to produce sulfonolipids, and wherein the whole body vibration therapy is administered for no more than 10 minutes per day. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651